Case: 15-11432   Date Filed: 10/27/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11432
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:95-cr-00421-MGC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

AUGUSTIN SANCHEZ,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 27, 2015)

Before ED CARNES, Chief Judge, TJOFLAT and WILSON, Circuit Judges.

PER CURIAM:
                Case: 15-11432       Date Filed: 10/27/2015      Page: 2 of 5


       A district court sentenced Augustin Sanchez to life in prison after a jury

convicted him of four counts relating to importing and distributing marijuana and

cocaine. Years later, Sanchez moved to reduce his sentence under 18 U.S.C.

§ 3582(c)(2), arguing that an amendment to the federal sentencing guidelines

called for a lower sentence in his case. The district court denied Sanchez’s motion,

concluding that the amendment did not affect his guidelines range. Because the

district court correctly interpreted and applied the guidelines and our precedents

regarding § 3582, we affirm.

       After the jury convicted Sanchez, the probation office prepared a

presentence investigation report (PSR) noting that federal agents had seized the

equivalent of 124,674.6 kilograms of marijuana from Sanchez and his co-

conspirators. 1 Under the guidelines at the time, the base offense level for a

defendant responsible for crimes involving the equivalent of at least 30,000

kilograms of marijuana was 38 — the highest base offense level under the

guidelines. See U.S.S.G. § 2D1.1(c)(1) (1995). The PSR used that base offense

level to calculate Sanchez’s guidelines range, which was life in prison. Although

Sanchez objected to several aspects of the PSR, he did not object to the drug




       1
         Specifically, the PSR found Sanchez was responsible for 573.2 kilograms of cocaine,
which is the equivalent of 114,640 kilograms of marijuana, as well as 10,034.6 kilograms of
marijuana.
                                              2
              Case: 15-11432     Date Filed: 10/27/2015    Page: 3 of 5


quantity calculations. The district court ultimately adopted the PSR’s guidelines

calculations and imposed a life sentence.

      In 2014, almost two decades after Sanchez’s sentencing, the United States

Sentencing Commission approved Amendment 782, which amended the drug

quantity table in U.S.S.G. § 2D1.1(c). After Amendment 782, a base offense level

of 38 applies only to drug offense defendants whose crimes involve the equivalent

of at least 90,000 kilograms of marijuana. Sanchez moved, under 18 U.S.C.

§ 3582(c)(2), to have his sentence reduced. He argued that Amendment 782

“necessarily” lowered his guidelines range and that, because the jury had not made

any findings about the specific drug quantities involved in Sanchez’s crimes, the

district court could not permissibly calculate his base offense level using the

figures in the PSR. Sanchez admitted that the PSR attributed the equivalent of

124,674.6 kilograms of marijuana to him, but insisted that he had objected before

sentencing “to the drug type and quantity [it] attributed to him.” The record makes

clear that Sanchez had not, in fact, objected to the PSR’s conclusions about the

drug types and quantities for which he was responsible.

      The district court denied Sanchez’s motion for a reduced sentence, noting

that it had considered the motion, the policy statements in U.S.S.G. § 1B1.10, and

the applicable factors from 18 U.S.C. § 3553(a). Sanchez filed a motion for

reconsideration, asking the court to either grant his motion or provide a more


                                            3
              Case: 15-11432    Date Filed: 10/27/2015    Page: 4 of 5


thorough explanation of its reasons for denying the motion. The court then filed an

amended order denying Sanchez’s motion for a reduced sentence and explaining

that Sanchez was not entitled to a reduced sentence because, even after

Amendment 782, his base offense level would be 38, the same as his base offense

level had been when he was sentenced. Because Amendment 782 did not affect

Sanchez’s guidelines range, the amended order concluded, it could not be the basis

for a reduced sentence.

      Sanchez challenges the denial of his motion for a reduced sentence, but the

amended order is correct. “A reduction in [a] defendant’s term of imprisonment …

is not authorized under 18 U.S.C. § 3582(c)(2) if … [an] amendment … does not

have the effect of lowering the defendant’s applicable guideline range.” U.S.S.G.

§ 1B1.10(a)(2)(B). For that reason, a district court properly denies a § 3582

motion where the uncontroverted drug quantity listed in the PSR establishes that

the defendant would be subject to the same offense level even after a retroactive

amendment to the guidelines. United States v. Davis, 587 F.3d 1300, 1303–04

(11th Cir. 2009). Sanchez did not object to the drug quantity findings in the PSR.

Those findings establish that he was subject to the same base offense level, 38,

under the post-amendment guidelines as he was under the pre-amendment

guidelines. The district court thus properly denied Sanchez’s motion.




                                         4
              Case: 15-11432     Date Filed: 10/27/2015   Page: 5 of 5


      Sanchez also argues that, in explaining that his offenses involved the

equivalent of more than 90,000 kilograms of marijuana, the district court neglected

to say which drugs — cocaine or marijuana — it was counting. But a district court

is not required to itemize in a sentencing order the types of drugs on which its

sentencing determinations are based. Furthermore, the PSR, which the district

court adopted, is explicit about not only which drugs it counted, but also what

quantities of those drugs it counted and how it counted them.

      Finally, Sanchez argues that his indictment was insufficient because it failed

to list the drug quantities he was charged with importing and distributing. That

argument is extraneous to the district court’s decision in this case. Accordingly,

we lack jurisdiction to consider it. See 18 U.S.C. § 3582(c); United States v.

Bravo, 203 F.3d 778, 782 (11th Cir. 2000).

      To the extent Sanchez’s appeal challenges the sufficiency of the indictment

in his case, the appeal is DISMISSED. The district court’s order denying

Sanchez’s motion to reduce his sentence is AFFIRMED.




                                          5